
	

113 HRES 675 IH: Supporting the Constitutional authority of the Governors of the States of Texas, New Mexico, Arizona, and California to take action to secure the international border of the United States within their States.
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 675
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. King of Iowa (for himself, Mrs. Bachmann, Mr. Gibbs, Mr. Gohmert, Mr. Bishop of Utah, Mr. Fleming, Mr. Franks of Arizona, Mr. Gingrey of Georgia, Mr. Jones, Mr. LaMalfa, Mr. Lamborn, Mr. Marchant, Mr. McClintock, Mr. Rohrabacher, Mr. Stockman, Mr. Wilson of South Carolina, Mr. Palazzo, Mr. Massie, Mr. Duncan of Tennessee, Mr. Meadows, Mr. Rice of South Carolina, Mr. Duncan of South Carolina, Mr. Weber of Texas, Mr. Burgess, Mr. Smith of Texas, Mr. Posey, and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Supporting the Constitutional authority of the Governors of the States of Texas, New Mexico,
			 Arizona, and California to take action to secure the international border
			 of the United States within their States.
	
	
		Whereas the crisis on the Southwest international border of the United States is of such
			 significance that it demands national attention and urgent action;
		Whereas the President, the Secretary of Homeland Security, and the Administration have enacted
			 unconstitutional policies, such as the Deferred Action for Childhood
			 Arrivals program and the Morton Memos, that have contributed significantly
			 to a massive increase in illegal immigration;
		Whereas the President has not secured the Southwest international border of the United States;
		Whereas the President has failed to fulfill his Constitutional obligation to protect each State
			 against invasion in accordance with article IV, section 4 of the
			 Constitution;
		Whereas States have specific authorities for self-defense under article I, section 10, clause 3 of
			 the Constitution when actually invaded, or in such imminent Danger as will not admit of delay;
		Whereas, according to U.S. Customs and Border Protection, between October 1, 2013, and June 15,
			 2014, 52,193 unaccompanied children were apprehended on the Southwest
			 border;
		Whereas, according to a June 3, 2014, Homeland Security Intelligence report, only 0.1 percent of
			 illegal alien, unaccompanied minor children from non-contiguous countries
			 were removed from the United States during fiscal year 2013;
		Whereas the Secretary of Homeland Security expects 90,000 unaccompanied alien children to be
			 interdicted by the U.S. Government while crossing the border in fiscal
			 year 2014;
		Whereas, according to the Department of Homeland Security, only 20 percent of all persons
			 interdicted are and will be children;
		Whereas border security officials estimate the interdiction ratio is 25 percent of those attempting
			 to cross the border;
		Whereas according to border security official’s testimony before Congress, the likely number of
			 illegal crossing attempts is four times the number of those interdicted;
		Whereas the Southern border is not secure, and this border insecurity represents an immediate
			 danger to every citizen of the United States; and
		Whereas the Governor of a State is the commander-in-chief of the National Guard of that State: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)recognizes, supports, and defends the Constitutional authority of the Governors of the States of
			 Texas, New Mexico, Arizona, and California to deploy units of the National
			 Guard under the jurisdiction of that Governor to secure the international
			 border of the United States within that State;
			(2)urges the Governors of Texas, New Mexico, Arizona, and California to immediately deploy units of
			 the National Guard forces under their jurisdiction to gain effective
			 control of the southern border of the United States, to prevent anyone
			 without legal immigration status from entering the United States, and to
			 ensure for the people of their States and the United States a safe and
			 free future; and
			(3)commits to appropriating the necessary monies to effectively support any such deployment of units
			 of National Guard.
			
